DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the relative arrangements/positions/locations structural elements of “material chute, feeding tunnel, slide member, thermal insulation mechanism, thermal insulation structure, pushrod, guide hole, rotation hole, connection portion, boss, insulation box, thermal insulation cover, charging passage, sealing passage, sealing plug, heat insulation valve, vibration generator, dynamic end, side wall, heater, first tooth, second tooth, and driving mechanism” in the single crystal furnace as described in the specification. No figures shows how these structural elements of the single crystal furnace are relatively arranged. It is noted that the provided figures are merely pieces of the structural elements, and cannot readily help recognize how each of the structural elements are arranged in the single crystal furnace. The figures are also poorly drawn, which do not help understand the structure of the single crystal furnace. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “heat insulation valve,” “vibration generator,” “dynamic end,” “side wall,” “heater”, “first tooth,” “second tooth,” and “driving mechanism” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for” or a generic placeholder) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for” or a generic placeholder) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for” or a generic placeholder) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 1 contains “a charging mechanism…” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “mechanism” coupled with functional language “charging” without reciting sufficient structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: instant claim 2 recites that “… the charging mechanism comprises a material feeding tunnel and a slide member …”. Therefore “a material feeding tunnel and a slide member” are interpreted to be the corresponding structures. 
Claim 19 contains “a crushing mechanism…” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “mechanism” coupled with functional language “crushing” without reciting sufficient structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: instant claim 20 recites that “… the crushing mechanism comprises a driving mechanism, an active roller and a passive roller …”. Therefore “a driving mechanism, an active roller and a passive roller” are interpreted to be the corresponding structures. However, after further reviewing, “a driving mechanism” has no description of the corresponding structure associated with it.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10 and 12-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recited in claim 2 “… the charging mechanism comprises a material feeding tunnel and a slide member that are slidably connected to each other …” constitutes an indefinite subject matter. It is not clear what “the charging mechanism comprises a material feeding tunnel and a slide member that are slidably connected to each other” means; whether the material feeding tunnel is slidable or not. Therefore, the metes and bounds of claim 2 are not readily ascertainable. Clarification and/or correction are/is required. Claims 3-7, 9, 10 and 12-20 are rejected because they depend on claim 2.
The recited in claim 4 “… the charging mechanism further comprises a thermal insulation mechanism slidably provided on the material feeding tunnel, and the thermal insulation mechanism is sealingly cooperated with the charging inlet…” constitutes an indefinite subject matter. It is noted that the instant fig 1 merely roughly illustrate limited structural elements of the single crystal furnace. It is not clear with respect to the relative arrangement of the thermal insulation mechanism and the slide member, and the way the thermal insulation mechanism being sealingly cooperated with the charging inlet in the single crystal furnace. Therefore, the metes and bounds of claim 4 are not readily ascertainable. Clarification and/or correction are/is required. Claims 5-7, 10, 13 and 14 are rejected because they depend on claim 4.
The recited in claim 5 “… the thermal insulation mechanism comprises a thermal insulation structure and a pushrod detachably connected to the thermal insulation structure…” constitutes an indefinite subject matter. It is noted that the instant fig 1 merely roughly illustrate limited structural elements of the single crystal furnace. It is not clear with respect to the relative arrangement of the thermal insulation mechanism, the thermal insulation structure and the pushrod in the single crystal furnace. Therefore, the metes and bounds of claim 5 are not readily ascertainable. Clarification and/or correction are/is required. Claims 6, 7 and 14 are rejected because they depend on claim 5.
The recited in claim 6 “… the thermal insulation structure is provided with a guide hole and a rotation hole axially communicated with the guide hole, an end surface of the thermal insulation structure is exposed at a side of the guide hole, and the rotation hole has a radial dimension greater than the guide hole, and a connection portion is provided at an end of the pushrod, the connection portion passes through the guide hole and is then clamped in the rotation hole.…” constitutes an indefinite subject matter. It is noted that the instant fig 1 merely roughly illustrate limited structural elements of the single crystal furnace. It is not clear with respect to the relative arrangement of “the thermal insulation structure, the guide hole, the rotation hole, the end surface of the thermal insulation structure, the side of the guide hole, the connection portion, the end of the pushrod, the connection portion” in the single crystal furnace. Therefore, the metes and bounds of claim 6 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claim 7 “… a material chute is formed in the material feeding tunnel, and the thermal insulation structure is slidably connected to the material chute, and a boss is provided on a side wall of the thermal insulation structure, and the thermal  insulation structure is lapped on an edge of the material chute by the boss…” constitutes an indefinite subject matter. It is noted that the instant fig 1 merely roughly illustrate limited structural elements of the single crystal furnace. Parent claim 2 already recites “a material chute”; it is not clear whether the material chute is referring to the previously recited or not. It is also not clear with respect to the relative arrangement of “the material chute, the material feeding tunnel, he thermal insulation structure, the boss” in the single crystal furnace. Therefore, the metes and bounds of claim 7 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claims 8, 9, 10 “… a thermal insulation box and a thermal insulation cover plate are fixedly provided in the main furnace chamber, a charging passage and a sealing passage are provided on the thermal insulation box, the charging passage abuts with the charging inlet, and the sealing passage is communicated with the charging passage, and a sealing plug is provided on the thermal insulation cover plate and sealingly cooperates with the sealing passage for opening or blocking the charging passage.…” constitutes an indefinite subject matter. It is noted that the instant fig 1 merely roughly illustrate limited structural elements of the single crystal furnace. It is not clear with respect to the relative arrangement of “thermal insulation box, a thermal insulation cover plate, the main furnace chamber, the charging passage, the sealing passage, the charging passage, the sealing plug” in the single crystal furnace. Therefore, the metes and bounds of claims 8, 9 and 10 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claim 15 “… the material chamber is further provide with a vibration platform and a vibration generator, a dynamic end of the vibration generator is connected to the vibration platform, and the vibration platform is connected to the material feeding tunnel…” constitutes an indefinite subject matter. It is noted that the instant fig 1 merely roughly illustrate limited structural elements of the single crystal furnace. It is also not clear with respect to the relative arrangement of “the vibration platform, the vibration generator, the dynamic end of the vibration generator” in the single crystal furnace. Therefore, the metes and bounds of claim 15 are not readily ascertainable. Clarification and/or correction are/is required. 
Based on the claim interpretation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph provided above, claims 19 and 20 recites “a driving mechanism”, but there is no corresponding structure in the specification could be identified as the “a driving mechanism” are limitations that invoke 35 U.S.C. 112, sixth paragraph because they use the non-structural terms “mechanism” coupled with functional language “driving” without reciting sufficient structure to achieve the function. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Applicant may:
(a)   Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)   Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)   Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)   Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 11, 12 and 15-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Luter et al (US 20120266808 A1, “Luter”).
Regarding claim 1, Luter (entire document) teaches a single crystal furnace, comprising a chamber 12 (main furnace chamber) (fig 1, 0023); a chamber 40 (an auxiliary furnace chamber) communicating with the main furnace chamber (fig 1, 0025 and 0026); and a feed chamber 70 (material chamber) provided with a feed port 79 with an isolation valve 64 (charging inlet) and a charging mechanism comprising a tubular shield 140 (material feeding tunnel) and a slide member 144 (fig 6, 0038-0039), wherein the material chamber  (feed chamber 70) is communicated with the main furnace chamber (chamber 12) through the charging inlet (feed port 79 with the isolation valve 64) (figs 1 and 2), the charging mechanism is telescopically coupled to the charging inlet for charging materials into a crucible in the main furnace chamber (chamber 12) (figs 1, 2 and 6, 0038, 0040, claims 18 and 19).
Regarding claim 2, Luther teaches that the charging mechanism comprises the tubular shield 140 (material feeding tunnel) and a slide member 144 that are slidably connected to each other (fig 6, 0038-0039), and the material feeding tunnel (tubular shield 140) is telescopically coupled to the charging inlet by the slide member 144 (figs 1, 2 and 6, 0038, 0040, claims 18 and 19).
Regarding claim 3, Luther teaches that a feeder pan spout 96 (material chute) is formed in the material feeding tunnel (tubular shield 140), and the material chute 80 has a cross section of a rectangular shape (figs 2, 4 and 6, 0032, 0035, 0037, 0038 and 0040).
Regarding claims 11 and 12, Luther teaches that a heat insulation valve 64 is provided at a position of the main furnace chamber aligned with the charging inlet (fig 1, 0027, 0033, 0034).
Regarding claim 15, Luther teaches that the material chamber is further provide with a table 132 (vibration platform) and a vibration generator 130 (fig 2, 0037, 0043), a dynamic end of the vibration generator 130 is connected to the vibration platform 132 (fig 2, 0037, 0043), and the vibration platform is connected to the material feeding tunnel (fig 2).
Regarding claim 16, Luther teaches that the material chamber is further provided with a feed hopper 100 (charging barrel) located above the material feeding tunnel (fig 2, 0033-0035, 0037), and a funnel spout 114 (discharge hole) is provided at the bottom of the charging barrel 100 and facing the material feeding tunnel (fig 2, 0035, 0037).
Regarding claim 17, Luther teaches that the material chamber is provided at a side of the main furnace chamber (figs 1 and 2), and a side wall surface of the charging barrel facing away from the main furnace chamber is a vertical plane that forms a side wall of the discharge hole (fig 2).
Claims 4, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Luther as applied to claims 1 and 2 above.
Regarding claim 4, Luther teaches that the charging mechanism further comprises a chute 80 (mechanism) slidably provided on the feeder pan spout 96 (material chute) of the material feeding tunnel (tubular shield 140) (figs 1, 2 and 6), and the mechanism is sealingly cooperated with the charging inlet (feed port with the isolation valve) (figs 1, 2 and 6, 0032-0035, 0038-0041 and claim 1). Luther does not explicitly teach the mechanism being thermal insulation mechanism. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that mechanism would have been thermal insulation mechanism since the system of Luther is used for crystal growth at high temperature. It is also well established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
	Regarding claim 5, Luther teaches that the thermal insulation mechanism comprises hooks 164 on clamp ring 160 (thermal insulation structure) and a pin 168 (pushrod) connected to the thermal insulation structure (fig 6, 0039), and the hooks 164 on the clamp ring 10 and the pin 168 can be separated/released (detachable) (fig 6, 0039-0040).
Regarding claim 13, Luther teaches that a heat insulation valve 64 is provided at a position of the main furnace chamber aligned with the charging inlet (fig 1, 0027, 0033, 0034).
Claims 6-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Luther as applied to claims 1, 2, 4 and 5 above, and further in view of Li et al (CN 109306516 A, machine translation, “Li”).
Regarding claim 6, Luther teaches that the thermal insulation mechanism comprises hooks 164 on clamp ring 160 (thermal insulation structure) and a pin 168 (pushrod) detachably connected to the thermal insulation structure (fig 6, 0039), a connection portion is provided at an end of the pushrod (fig 6), and the clamp ring having two handles 162 is rotatable to engage the hooks 164 on the clamp ring to pins 168 on flange 158 (fig 6, 0039), but does not explicitly teach that the thermal insulation structure is provided with a guide hole and a rotation hole axially communicated with the guide hole, an end surface of the thermal insulation structure is exposed at a side of the guide hole, and the rotation hole has a radial dimension greater than the guide hole. However Li (entire document) teaches a crystal growth system, wherein a feed slider 1041 (thermal insulation structure) has a threaded hole and is sleeved on the feeding screw 1043 to rotate the feeding screw 1043, and a rotation hole axially communicated with the threaded hole (fig 4, 0076), an end surface of the feed slider is exposed at a side of the threaded hole (fig 4). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Luther per teachings of Li in order to provide a material supplying device and improve the production efficiency of the single crystal (Li abstract). Luther/Li does not explicitly teach and the rotation hole has a radial dimension greater than the guide hole. However it well-established that “the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” See MPEP 2144.04 IV.
Regarding claim 7, Luther teaches that a feeder pan spout 96 (material chute) is formed in the material feeding tunnel (tubular shield 140) (fig 6), and the charging mechanism further comprises a chute 80 (thermal insulation mechanism) slidably provided on the feeder pan spout 96 of the material feeding tunnel (tubular shield 140) (figs 1, 2 and 6, 0038-0039), but does not explicitly teach a boss is provided on a side wall of the thermal insulation structure, and the thermal insulation structure is lapped on an edge of the material chute by the boss. However Li (entire document) teaches a crystal growth system, wherein a protruded buffer layer (boss) 1014 is provided the outside wall of the feeding sleeve 1013, and the feeding sleeve is lapped on an outside (edge) of the feeding passage 101 (chute) (fig 2, claim 9 and 0079). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Luther per teachings of Li in order to provide a material supplying device and improve the production efficiency of the single crystal (Li abstract).
Regarding claims 8, 9, 10, Luther teaches a drop box 76 (thermal insulation box) is provided in the main furnace chamber (fig 2, 0030-0032), an open spout 82 (charging passage) and a sealing bellows assembly 106 (a sealing passage) are coupled to be provided on the drop box (thermal insulation box) (fig 2, 0039-0041), the charging passage abuts with the charging inlet (fig 2), and the sealing passage is communicated with the charging passage (fig 2), the sealing system comprise a feed isolation valve sealingly cooperates with the sealing passage for opening or blocking the charging passage (0033-0034), but does not explicitly teach a thermal insulation cover plate are fixedly provided in the main furnace chamber, a sealing plug is provided on the thermal insulation cover plate. However Li (entire document) teaches a crystal growth system, wherein a cover is fixedly provided on an upper portion of the main furnace chamber, and a feeding funnel/channel (sealing plug) is fixed/sealed on the surface of the cover (figs 1, 3 and 7). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Luther per teachings of Li in order to provide a material supplying device and improve the production efficiency of the single crystal (Li abstract).
Regarding claim 14, Luther teaches that a heat insulation valve 64 is provided at a position of the main furnace chamber aligned with the charging inlet (fig 1, 0027, 0033, 0034).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Luther as applied to claim 16 above, and further in view of Buzniak et al (US 20160090667 A1, “Buzniak”).
Regarding claim 18, Luther teaches the charging barrel as addressed above, but does not explicitly teaches a heater. However Buzniak teaches a feed system, wherein a heater is provided around feeding vessel (figs 2 and 6, 0024 and 0026). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Luther per teachings of Buzniak in order to provide sufficient heat and maintain the proper temperature (Buzniak 0024, 0026, 0037).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luther as applied to claim 16 above, and further in view of Schaefer et al (US 20070235574 A1, “Schaefer”).
Regarding claim 19, Luther teaches the material chamber comprising the charging barrel and the material feeding tunnel as addressed above, but does not explicitly teach a crushing mechanism located between the charging barrel and the material feeding tunnel. However it is a known practice that a crushing system (mechanism) is used for comminuting material as taught by Schaefer (abstract). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Luther per teachings of Schaefer in order to provide a device for communicating material at a controlled conditions (Schaefer abstract and 0006).
Regarding claim 20, Luther/Schaefer teaches that the crushing mechanism comprises a first roll (active roller) having tooth and a second roll (passive roller) having tooth, the first roll and the second roll spacing at a certain distance (Schaefer 0014-0021, 0028, 0056, 0067, 0071), and a controller (driving mechanism) controlling the crushing system (Schaefer 0006, 0013, 0020, 0032, 0033, 0041 and claim 1), the controller (driving mechanism) is configured to drive the first (active) roller and the second (passive) roller to rotate toward each other (Schaefer 0006, 0013-0016, 0028).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/           Primary Examiner, Art Unit 1714